DETAILED ACTION

This office action is in response to the claim amendments filed on 11/12/2021.  Claims 1-20 are pending.  Claims 12-19 are withdrawn.  Claims 1-11 and 20 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow, in view of US Patent 2,681,841 to Sperry.
Claim 1.  A collapsible bed frame comprising (Harrow, Fig. 7): a plurality of panels including two side panels (Harrow, Fig. 7, #’s 420), a foot panel (Harrow, Fig. 7, #460), and a head panel (Harrow, Fig. 7, #460) the two side panels being interchangeable (the side panels, #’s 420 of Harrow Fig. 7are identical, as evidenced by their being indicated with the same reference number), the foot panel and the head panel being interchangeable (the head and foot panels #’s 410 and 460 are seen to be the same in Harrow Fig. 7, and are therefore interchangeable; also see paragraph [0046]), and wherein at least one panel of the plurality of panels includes: a first segment having a first slot recessed in the first segment; a second segment having a second slot recessed in the second segment; and a sliding beam housed in the first slot and movable from the first slot to the second slot to overlap both the first segment and the second segment (Harrow does not teach a slot and a sliding beam that span the connection of two segments; Sperry teaches a collapsible table of similar construction, and teaches in Figs. 2 and 4 #’s 6 and 7 which reads on Applicants “slot” and # 8 which reads on Applicant’s “sliding beam”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hinged connection of Sperry with the slide and brace of Sperry as shown in Sperry Fig. 2 in order to strengthen the hinged panel connection of Harrow when the panel is in an unfolded position such as is seen in Sperry Fig. 2); and at least one hinge mechanism integrated into at least one panel of the plurality of panels to allow the at least one panel to be folded into a closed conformation (Harrow teaches hinges at least in Fig. 30 at #220).
Claim 2.  The collapsible bed frame of claim 1, wherein the second segment is pivotally coupled to the first segment by the at least one hinge mechanism (Harrow teaches two segments #’s 122 and 123 in Fig. 31), wherein: the first slot aligns with the second slot when the at least one hinge mechanism is in an unfolded position; and the sliding beam, when overlapping both the first segment and the segment, is configured to secure the at least one hinge mechanism in the unfolded position (see Sperry, Fig. 2).
Claim 3.  The collapsible bed frame of claim 1, wherein the sliding beam is a metal bar (Sperry does not explicitly teach that slide pin #8 is made of metal, however Examiner takes official notice that the use of metal in bed frames is well known and it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the slide #8 of Sperry out of metal, as opposed to another materiel such as wood, in order to provide a stronger and more durable bed frame, and because it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice;  In re Leshin, 125 USPQ 416).
Claim 4.  The collapsible bed frame of claim 1, wherein the first slot and the second slot are provided on an inner side of the at least one panel (see Sperry Fig. 2, the location of installation of #’s 6 and 7 are considered to be the “inner side” since the apparatus folds together with these structures on the inside as seen in Fig. 2). 
Claim 6.  The collapsible bed frame of claim 1, wherein the at least one hinge mechanism is positioned in the middle of the at least one panel (Harrow, Fig. 30, #220 is seen to be in the middle of the side panel, collectively comprising #’s 122 and 123).
Claim 7.  The collapsible bed frame of claim 1, wherein the at least one panel includes one or more of a rail and a board (Harrow, Fig. 30, boards are seen at #’s 122 and 123).
Claim 9.  The collapsible bed frame of claim 1, further comprising a plurality of joints configured to join the plurality of panels (in view of Applicant’s disclosure, “joints” are understood to be the connections between panels at the corners of the bed frame; the joints seen in Harrow are what are known as butt joints; the butt joints of Harrow read on Applicant’s claim of “a plurality of joints”).
Claim 10.  The collapsible bed frame of claim 1, further comprising legs (Harrow, Fig. 7 #470, also see Fig. 2) having protrusions, wherein the protrusions are received in receiving slots of the plurality of panels to support the collapsible bed frame when the plurality of panels are joined (Harrow teaches protrusions and receiving slots seen at #402 and 404 respectively in Fig. 2; however, Harrow teaches the receiving slot being located on the leg and the protrusion being located on the side panel; it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the location of 402 and 404 since it has been held that rearranging parts of an invention involves only routine skill in the art; In re Japikse, 86 USPQ 70).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow and US Patent 2,681,841 to Sperry, in further view of “Woodwork Joints” by William Fairham.
Claim 5.  The collapsible bed frame of claim 1, wherein connecting ends of the first segment and the second segment are angled to form a slash when in the unfolded position (Harrow does not teach a “slash” as seen in Applicant’s Fig. 4; however, many different methods and styles of joining wood are known in the art of woodworking, such as are taught by Fairham in at least Figs. 34 or 123, additionally, Applicant has not shown that there is any criticality or reason for the diagonal cut in the claimed invention and it appears that a straight cut as taught by Harrow would have been equally effective; moreover, in view of Harrow and Fairham, it would have been an obvious matter of aesthetic design choice to provide a “slash” as in Applicant’s invention).
Claim 20.  A collapsible bed frame comprising: a plurality of panels including two side panels (Harrow, Fig. 7, #’s 420), a foot panel (Harrow, Fig. 7, #460), and a head panel (Harrow, Fig. 7, #460) the two side panels being interchangeable (the side panels, #’s 420 of Harrow Fig. 7are identical, as evidenced by their being indicated with the same reference number), the foot panel and the head panel being interchangeable (the head and foot panels #’s 410 and 460 are seen to be the same in Harrow Fig. 7, and are therefore interchangeable; also see paragraph [0046]), and wherein at least one panel of the plurality of panels includes: a first segment having a first slot recessed in the first segment; a second segment having a second slot recessed in the second segment; and a sliding beam housed in the first slot and movable from the first slot to the second slot to overlap both the first segment and the second segment (Harrow does not teach a slot and a sliding beam that span the connection of two segments; Sperry teaches a collapsible table of similar construction, and teaches in Figs. 2 and 4 #’s 6 and 7 which reads on Applicants “slot” and # 8 which reads on Applicant’s “sliding beam”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hinged connection of Sperry with the slide and brace of Sperry as shown in Sperry Fig. 2 in order to strengthen the hinged panel connection of Harrow when the panel is in an unfolded position such as is seen in Sperry Fig. 2); and at least one hinge mechanism integrated into the at least one panel of the plurality of panels to allow the at least one panel to be folded into a closed conformation (Harrow teaches hinges at least in Fig. 30 at #220), wherein, the second segment is pivotally coupled to the first segment by the at least one hinge mechanism (Harrow teaches two segments #’s 122 and 123 in Fig. 31), wherein: the first slot is configured to align with the second slot when the at least one hinge mechanism is in an unfolded position; and the sliding beam, when overlapping both the first segment and the second segment, is configured to secure the at least one hinge mechanism in the unfolded position (see Sperry, Fig. 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow and US Patent 2,681,841 to Sperry, in view of US Patent 2,551,976 to Smith.
Claim 8.  The collapsible bed frame of claim 1, further comprising a plurality of foldable slats (Harrow does not teach foldable slats; however Smith teaches foldable bed slats; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use folding slats at taught by Smith for the purpose of easy storage and transport).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow and US Patent 2,681,841 to Sperry, in view of “Woodwork Joints” by Fairham.
Claim 9.  The collapsible bed frame of claim 1, further comprising a plurality of joints configured to join the plurality of panels (in view of Applicant’s disclosure, “joints” are understood to be the connections between panels at the corners of the bed frame; Harrow does not teach details of the connection of his side and end panels; however Fairham teaches numerous types of joints including “a combing or locking joint” as seen in Fig. 111; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Harrow with the joint types disclosed by Fairham since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 10.  The collapsible bed frame of claim 1, further comprising legs (Harrow, Fig. 7 #470, also see Fig. 2) having protrusions, wherein the protrusions are received in receiving slots of the plurality of panels to support the collapsible bed frame when the plurality of panels are joined (Harrow does not teach protrusions and receiving slots as claimed; however, Fairham teaches a various methods of wood joinery, including a method of fitting a table leg in Fig. 141; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention provide the leg connection method of Gatz on the apparatus of Harrow since doing so would have simply been combining prior art elements according to known methods to yield the predictable and obvious result of being able to join the legs of Harrow to the apparatus of Harrow).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow and US Patent 2,681,841 to Sperry, in view of US Patent 2,203,780 to Gatz.
Claim 10.  The collapsible bed frame of claim 1, further comprising legs (Harrow, Fig. 7 #470, also see Fig. 2) having protrusions, wherein the protrusions are received in receiving slots of the plurality of panels to support the collapsible bed frame when the plurality of panels are joined (Harrow does not teach protrusions and receiving slots as claimed; however, Gatz teaches a similar apparatus and teaches a detail of the leg connections in Fig. 3 where there is a protrusion at #29 and a receiving slot at #’s 31/32; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention provide the leg connection method of Gatz on the apparatus of Harrow since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0365112 to Harrow US Patent 2,681,841 to Sperry, in view of US Patent Application Publication 2012/0168328 to Chen.
Claim 11.  The collapsible bed frame of claim 1, wherein the plurality of panels is stored in two boxes for transportation, a first box of the two boxes containing the head panel, the foot panel, and the plurality of foldable slats and a second box of the two boxes containing the two side panels and legs (Harrow does not teach a kit with two boxes; Chen teaches, at least in the abstract, a bed that can be disassembled “such that they fit into a narrow flat box for easy storage and transport;” furthermore Chen teaches “a platform bed comprised of two oblong box portions;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to disassemble the bed of Harrow and place it into boxes “for easy storage and transport”).









Response to Applicant's remarks and amendments

With respect to claims 1 and 20, rejected under 35 USC 103 in view of Harrow and Sperry, Applicant’s argues on pages 7-8 of remarks that the amended claim language is not found in the teachings of Harrow.  Specifically, Applicant’s argues that the side panels of Harrow are not interchangeable, and that the foot and head panel of Harrow are not interchangeable.  Examiner respectfully disagrees.  As can be seen in Harrow, Fig. 7, the side panels are identical and therefore interchangeable, and the head and foot panel are also the same, and therefore interchangeable.  Applicant further argues that in the application “both two side panels and the foot panel and the head panel in claim 1 are of the same size unlike the panel assemblies described in Harrow.”  Examiner respectfully disagrees that the panels of Harrow are not “of the same size.”  As can be seen in Harrow, Fig. 7, the side panels #’s 420 are the same size, and additionally the head and foot end, #410 are #460 are also of the same size.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673